DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive. In response:
the amendments to the claims have been entered.
Claims 1-20 are pending.
Claims 1, 7, 11, 14 are amended. 
Claims 17-20 are withdrawn. 
In the response, independent claims 1 and 11 were amended to clarify the analyzer feature and to add a process feature, wherein the processor is configured to compare the concentration of the analyte to a threshold and indicate the status of the anastomotic site based on the comparison of the concentration of the analyte to the threshold. 
In the response, it was argued that none of the cited art disclose a processor comparing the concentration of the analyte to a threshold as received from a sensor and indicating the status of the anastomotic site or the present of a leak therein.
It was argued that “Matthiessen discloses that certain analyte concentrations may be indicative of anastomotic leakage. Matthiessen used a CMA 600 Microdialysis analyzer, which does not compare analyte concentrations to thresholds nor indicate the status of the anastomosis or presence of a leak” (see page 8).
In the response, it was argued that the “prior art structure must be capable of performing the function without further programming. Typhoon Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376, 1380 (Fed. Cir. 2011) (discussing Microprocessor Enhancement Corp. v. Texas Instruments, Inc., 520 F.3d 1367 (Fed.Cir.2008)). When the functional language is associated with programming or some other structure required to perform the function, that programming or structure must be present in the prior art in order to meet the claim limitation. Id” (see page 9). 
It was argued that “[W]hile Matthiessen disclosed which analytes and their ratios may indicate an anastomotic leak, this was done as part of the study rather than incorporated into a standalone, wearable microdialysis system with the claimed functionality of a processor” (see page 9).
Regarding argument (2) the anticipation rejection has been withdrawn.  However, the obviousness rejections based on Bright et al. (US 2010/0179397) (hereinafter US 397) in view of in view of Matthiessen, P., "Is Early Detection of Anastomotic Leakage Possible by Intraperitoneal Microdialysis and Intraperitoneal Cytokines After Anterior Resection of the Rectum for Cancer?" (hereinafter NPL) and US 397 in view of NPL and WO 2006/119914 (hereinafter WO 914 have been maintained.
Regarding argument (3), the Examiner is unable to confirm the assertions regarding the CMA 600 Microdialysis analyzer of NPL.  That is, , a user manual was cited but not provided as an attachment or in an IDS. A website was disclosed but after a Google search, the Examiner was unable to obtain the user manual.  The arguments of counsel cannot take the place of evidence in the record. See MPEP 2145, Section I.  
Regarding argument (4), Applicants respectfully acknowledge the citation to Typhoon Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376, 1380 (Fed. Cir. 2011).  The Examiner acknowledges that Typhoon holds that the “apparatus as provided must be ‘capable’ of performing the recited function, not that it might later be modified to perform that function.”  This is consistent with the holding of the MPEP. (The “computer-implemented functional claim limitations may narrow the functionality of the device, by limiting the specific structure capable of performing the recited function. … ‘[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus comprising a combination of hardware and software capable of practicing the claim limitations.’)” (see MPEP 2114, section IV).)
Regarding argument (5), it was unpersuasive since the argument is directed towards the disclosure of NPL solely rather than to the combination of US 397 in view of NPL (see Office Action dated 04/26/2022, pages 21-29; “It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the monitor of US 397 in view of NPL to calculate the ratio of the concentration of lactate to the concentration of pyruvate, as disclosed in NPL, in order to determine whether or not there is an anastomotic leak.” (see page 22)).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-10, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bright et al. (US 2010/0179397, hereinafter US 397) in view of Matthiessen, P. ("Is Early Detection of Anastomotic Leakage Possible by Intraperitoneal Microdialysis and Intraperitoneal Cytokines After Anterior Resection of the Rectum for Cancer?" (hereinafter NPL)) as applied to claims 6 and 11 above.
Regarding claims 1, 7, 11 and 14, US 397 discloses a system (See paragraphs [0015]-[0020]; See figure 3, a point of care device (10)) for detecting and treating an anastomotic leak (US 397 is a point of care device that is capable of continuously sensing “one or more chemical parameters within a mammalian body, and to transmit such parameters to an extra-corporeal receiver.”  See paragraph [0003].  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 is substantially identical to the claimed system of the present application, as discussed below, and therefore, the structure of US 397 is presumed inherently capable of detecting and treating an anastomotic leak.), the system comprising:
a microcatheter implanted at an anastomosis site (See figure 3, microcatheter (12), outlet (22), inlet (18), permeable portion (14), patient (16). “The microdialysis catheter 12 is configured such that a permeable portion 14 may be inserted into an individual 16.”  See paragraph [0015].  “[p]oint of care devices could be implanted, ingested, or otherwise placed at desirable locations in the body and could be engineered to transmit critical data to a remote receiver located outside the body.”  See paragraph [0002]. See also paragraphs [0003] and [0004]. “implanting a microdialysis catheter membrane as a means of continuous body fluid sample collection”  See paragraph [0026].  Anastomotic is any connection made surgically between adjacent blood vessels, parts of the intestine, or other channels of the body.  The disclosure of the device of US 397 being “within a mammalian body” to monitor “bleeding, cancer, diabetes, infections, inflammatory diseases in tissues and wounds, and possibly others” encompasses anastomosis sites.  See US  ‘397, paragraphs [0002]-[0004]. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 is substantially identical to the claimed “microcatheter” of the present application, and therefore, the structure of US 397 is presumed inherently capable of being implanted at an anastomosis site.));
a source of a perfusion fluid coupled to the microcatheter and configured to dispense the perfusion fluid to the microcatheter (See figure 3, pump (24), inlet (18), microcatheter (12).  See also annotated figure below. Means of continuous body fluid sample collection.  See paragraph [0026] and [0027]. Perfusion fluid. See paragraph [0015]. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 is substantially identical to the claimed “source of a perfusion fluid” of the present application, and therefore, the structure of US 397 is presumed inherently capable of dispensing the perfusion fluid to the microcatheter); and 

    PNG
    media_image1.png
    679
    929
    media_image1.png
    Greyscale

an analyzer coupled to the microcatheter configured to receive an extracellular fluid from the microcatheter and to analyze the extracellular fluid to determine status of the anastomosis site or configured to receive an extracellular fluid from the microcatheter and to analyze the extracellular fluid to determine a presence of an anastomotic leak (See figure 3, flow though monitor (30), transmitter (40), receiver (42), outlet (22), microcatheter (12), dialysate (20).  See also paragraphs [0015]-[0017] and annotated figure above.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 is substantially identical to the claimed analyzer” of the present application, and therefore, the structure of US 397 is presumed inherently capable of receiving an extracellular fluid from the microcatheter and analyzing the extracellular fluid to determine the status of the anastomosis site or to determine the presence of an anastomotic leak), 
Further, even if US‘397 did not explicitly disclose a system that is capable of being used for detecting and treating an anastomotic leak, the microcatheter being implanted at an anastomosis site, and the analyzer coupled to the microcatheter being configured to determine the status of the anastomosis site, these features are nonetheless disclosed by NPL and are rendered obvious by US 397 in view of NPL. 
NPL discloses “intraperitoneal lactate, pyruvate, and glucose levels were monitored postoperatively for six days by using microdialysis with catheters applied in two locations: intraperitoneally near the anastomosis, and in the central abdominal cavity.”  See Abstract.  NPL discloses that the passively infused intraperitoneal fluid is “analysed for glucose, lactate, and pyruvate with a CMA 600 Microdialysis analyser (CMA microdialysis AB).”  See page 1921, left column, continuing paragraph.  NPL discloses that “the lactate/pyruvate ratio (L/P ratio) monitored near the anastomosis, was higher on post-operative Day 5 (P=0.029) and Day 6 (P=0.009) in patients with symptomatic leakage compared with those without leakage.” See page 1925, left column, first full paragraph.  NPL concluded that “the L/P ratio was increased near the anastomosis in patients who later developed symptomatic anastomotic leakage. Moreover, lL-6 and IL-10 were increased on postoperative Days 1 and 2, and TNF-α increased on postoperative Day 1, in those patients who later had symptomatic leakage diagnosed on postoperative Day 2-22.”  See page 1926, left column, 2nd full paragraph.  For statistical calculations. the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section.)
NPL is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. microcatheter.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implant the microcatheter of US 397 at the anastomosis site, as disclosed in NPL,  and to use the CMA 600 Microdialysis analyzer to analyze for glucose, lactate, and pyruvate of NPL because it would achieve earlier detection of a possible anastomosis leak prior to the development of symptomatic anastomotic leakage.  The presence of anastomotic leakage is associated with 6-22% of postoperative mortality.  See NPL, page 1918, right column, first full paragraph.  ‘397 in view of NPL would thus also result in the system being used for detecting and treating an anastomotic leak, as claimed.
US 397 in view of NPL discloses the analyzer ((See US 397 figure 3, flow though monitor (30), transmitter (40), receiver (42), outlet (22), microcatheter (12); see also NPL CMA 600 Microdialysis analyzer) including: 
at least one sensor configured to measure a concentration of an analyte; including a lactate sensor configured to measure a concentration of lactate; a pyruvate sensor configured to measure a concentration of pyruvate; (See US 397, continuous monitoring of one or more chemical parameters, including analytes such as glucose/Free Fatty Acids, pH, oxygen, lactate, vancomycin, antibiotics, sedatives, anti-sepsis drugs, cytokines (IL6, IL1, TNF, etc)…. See paragraphs [0003], [0020] and [0051]. This is achieved by a reagentless sensor. See paragraphs [0020] and [0022].  See also figure 6, which is a graph of the fluorescent intensity of glucose at different concentrations in a flow cell over time.  Glucose is related to pyruvate, i.e. glucose is converted into pyruvate in mammals. see also NPL which discloses that the “samples were analyzed for glucose, lactate and pyruvate with a CMA 600 Microdialysis analyzer (CMA Microdialysis AB).”  See page 1921, left column, continuing paragraph.  See also figure 2 and Abstract.); 
a processor (See US 397 figure 3, flow through monitor (30).  In US 397 “the device and receiver perform the method of continuously determining the chemical concentrations within a tract of a mammal.”  See paragraph [0026].) configured to: 
compare the concentration of the analyte to a threshold; and indicate the status of the anastomotic site based on the comparison of the concentration of the analyte to the threshold; and further configured to calculate a ratio of the concentration of lactate to the concentration of pyruvate, as recited in claims 7 and 14, (See US 397 “The monitor 30 is configured to analyze the dialysate 20 present in the perfusion fluid, and, thereby, detect a chemical parameter of the individual 16. The monitor 30 may be removably attached to the individual 16” See paragraph [0015]; see also paragraph [0017].  The monitor of US 397 is capable of analyzing the concentration of the analyte and to detect the status of the anastomotic site or the presence of an anastomotic leak.  “The Xerogel-based sensor platform associates and dissociates reversibly to its analyte molecule, enabling continuous signal emulation in proportion to changing concentration of said analyte molecules in body fluids” See paragraph [0038]; see also paragraph [0039]. “The disclosed system is a “reagentless' sensor, capable of continuous monitoring, and bedside display of the results of that monitoring. It can enable the common detection of all analytes, it is inexpensive to manufacture, the use of microdialysis avoids the drawing of blood, it can lead to less biofouling (longer life-7 days), there are no issues with monitoring speed, and it can be cost competitive with conventional laboratories” See paragraph [0022]. “In some embodiments, this method includes the steps of implanting a microdialysis catheter membrane as a means of continuous body fluid sample collection, connecting the outflow of the microdialysis catheter to a microfluidics means of continuously exposing the chemical sensors in the device to the body fluids, receiving a signal that is proportional in strength to the concentration of each analyte in the body fluid, transmitting a signal from the point of care device, receiving the transmitted signal, and determining the real time concentrations of substances in the body fluid of the mammal as a function of the received signal. The received signal also indicates the health of the mammal from interpretation of the measurements of one or more sensed parameters” paragraph [0026]; see also paragraphs [0027]. “Capture of body fluid samples may initiate an indicator signal, by a capture indicator signal means comprised in the point of care laboratory device, which is detectable exterior of the body of the animal”  See paragraph [0045]; see also paragraph [0046].  See also paragraphs [0004], [0020], [0021], [0027], [0028], [0031], [0032], [0034], [0036], [0037] and [0047].  Further, NPL discloses the lactate/pyruvate ratio near the anastomosis monitored for six days postoperatively in patients.  See NPL page 1923, figure 2.  NPL discloses “[M]edian values for each patient and postoperative 24-hour period were calculated. For groups, the median of the median value of each individual was calculated for each 24-hour period. For comparison between groups, the Mann-Whitney U test was used.  The study was considered as a descriptive explorative investigation and included no power estimation nor randomization. For statistical calculations. the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section.). 
Regarding claim 5, US 397 in view of NPL discloses the invention as discussed above in claim 1.  US 397 in view of NPL discloses wherein the source of the perfusion fluid (See US 397 figure 3, pump (24), inlet (18), microcatheter (12).  See also annotated figure below. Means of continuous body fluid sample collection.  See paragraph [0026] and [0027]. Perfusion fluid. See paragraph [0015]) includes: 
a dispensing container including the perfusion fluid (See annotated figure above.  US 397 discloses a means of continuous body fluid sample collection.  See paragraph [0026] and [0027].  That is, “steps of implanting a microdialysis catheter membrane as a means of continuous body fluid sample collection, connecting the outflow of the microdialysis catheter to a microfluidics means of continuously exposing the chemical sensors in the device to the body fluids, receiving a signal that is proportional in strength to the concentration of each analyte in the body fluid, transmitting a signal from the point of care device, receiving the transmitted signal, and determining the real time concentrations of substances in the body fluid of the mammal as a function of the received signal.”  See US397 paragraph [0026]. The device of US 397 necessarily includes a container for dispensing the perfusion fluid to the inlet (18) of the microcatheter (12) in order to achieve the outflow through the outlet (22) of microfluidics to be exposed to the chemical sensors in the flow through monitor (30).); and
a pump fluidly coupled to the dispensing container and configured to meter the perfusion fluid at a configurable flow rate (See US 397 figure 3, pump (24). “[m]ethod for continuously monitoring a chemical parameter of an individual. A device as described above is provided, and perfusion fluid is pumped through the microdialysis catheter, from the inlet, through the permeable portion, and exiting the outlet.”  See US 397 paragraph [0017].).  
Regarding claim 6, US 397 in view of NPL discloses the invention as discussed above in claim 1.  US 397 in view of NPL discloses wherein the analyzer is configured to determine a presence of an anastomotic leak (US 397 discloses flow though monitor (30), transmitter (40), receiver (42), outlet (22), microcatheter (12).  See figure 3.  The flow though monitor (30) is an analyzer that is part of the device configured to monitor chemical parameters of an individual, including bleeding, infections and inflammatory diseases in tissue and wounds.  “Chemical sensing (including biological sensing--e.g., sensing proteins) adds a new dimension to the capabilities of this type of device. New diseases are added to the list for diagnosis and monitoring by physicians. Among them include bleeding, cancer, diabetes, infections, inflammatory diseases in tissues and wounds, and possibly others.”  See paragraph [0002].  See also figure 6, graph of the fluorescent intensity of glucose at different concentrations in a flow cell over time.  See paragraph [0011].  “Possible analytes that can be monitored continuously by the presently disclosed system and method include: BUN, creatinine, bilirubin/liver enzymes, lipids, electrolytes, glucose/Free Fatty Acids, pH, oxygen, lactate, vancomycin, antibiotics, sedatives, anti-sepsis drugs, cytokines (IL6, ILl, TNF, etc),… and various other chemicals and drugs. This list should be considered representative and not exhaustive.” See  paragraph [0020]. “Some possible (non-limiting) applications for the disclosed system and method include: CNS probe studies in neurosurgery, fraction collection in ICU monitoring, early detection of rejection episodes post transplant, glucose control using glucose oxidase, and pharmacokinetic research studies following the application of new medicaments.”  See paragraph [0023].  See also NPL that discloses that the CMA 600 Microdialysis analyzer is used to for early detection of anastomotic leakage.  See NPL Title, page 1920, left column, continuing paragraph, and pages 1922-1926, section Microdialysis. NPL discloses that for statistical calculations. the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 in view of NPL is substantially identical to the claimed “analyzer” of the present application, and therefore, the structure of US 397 in view of NPL is presumed inherently capable of determining a presence of an anastomotic leak.).
Regarding claim 8, US 397 in view of NPL discloses the invention as discussed above in claim 7.  US 397 in view of NPL discloses the processor is further configured to determine the presence of the anastomotic leak based on at least one of the concentration of lactate, the concentration of pyruvate, or the ratio of the concentration of lactate to the concentration of pyruvate (US 397 discloses that the device performs continuous monitoring of one or more chemical parameters, such analytes as glucose/Free Fatty Acids (glucose is related to pyruvate, i.e. glucose is converted into pyruvate in mammals), pH, oxygen, lactate, vancomycin, antibiotics, sedatives, anti-sepsis drugs, cytokines (IL6, IL1, TNF, etc). See paragraphs [0003], [0020] and [0051]. “Some possible (non-limiting) applications for the disclosed system and method include: CNS probe studies in neurosurgery, fraction collection in ICU monitoring, early detection of rejection episodes post transplant, glucose control using glucose oxidase, and pharmacokinetic research studies following the application of new medicaments.”  See paragraph [0023].  Further, NPL discloses the CMA 600 Microdialysis analyzer is used to for early detection of anastomotic leakage, and the “[L]actate/pyruvate ratio (L/P ratio) near the anastomosis monitored for six days postoperatively in patients operated on with anterior resection of the rectum without leakage (n = 16) and with leakage (n = 7).”  See figure 2; See also NPL Title, page 1920, left column, continuing paragraph, and pages 1922-1926, section Microdialysis. “[M]edian values for each patient and postoperative24-hour period were calculated. For groups, the median of the median value of each individual was calculated for each 24-hour period. For comparison between groups, the Mann-Whitney U test was used.  The study was considered as a descriptive explorative investigation and included no power estimation nor randomization. For statistical calculations, the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section. See also Title and Abstract. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 in view of NPL is substantially identical to the claimed “processor” of the present application, and therefore, the structure of US 397 in view of NPL is presumed inherently capable of determining the presence of the anastomotic leak based on at least one of the concentration of lactate, the concentration of pyruvate, or the ratio of the concentration of lactate to the concentration of pyruvate.)  
Regarding claim 9, US 397 in view of NPL discloses the invention as discussed above in claim 7.  US 397 in view of NPL discloses wherein the analyzer further includes (US 397 discloses flow though monitor (30), transmitter (40), receiver (42), outlet (22), microcatheter (12). Further, NPL discloses that the CMA 600 Microdialysis analyzer.  See NPL page 1921, left column, continuing paragraph. For statistical calculations, the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section.):
a display coupled to the processor, the display configured to display a value selected from the group consisting of the concentration of lactate, the concentration of pyruvate, and the ratio of the concentration of lactate to the concentration of pyruvate (US 397 discloses a bedside display presenting the result of the monitor (30).  See paragraph [0022].  “[a] reservoir 26 in fluid communication with the monitor 30. The device 10 may further comprise a transmitter 40 configured to transmit monitored data from the monitor 30 to a receiver 42.”  See paragraph [0016].  See also figure 3, receiver (42), transmitter (40).  See also annotated figure above, wherein the display presents data.  Further, NPL discloses that the CMA 600 Microdialysis analyzer.  See NPL page 1921, left column, continuing paragraph. For statistical calculations, the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 in view of NPL is substantially identical to the claimed “display coupled to the processor” of the present application, and therefore, the structure of US 397 in view of NPL is presumed inherently capable of displaying a value selected from the group consisting of the concentration of lactate, the concentration of pyruvate, and the ratio of the concentration of lactate to the concentration of pyruvate.).  
Regarding claim 10, US 397 in view of NPL discloses the invention as discussed above in claim 9.  US 397 in view of NPL discloses the display is configured to display a plot over time of the value (In US 397, figure 6 illustrates a plot of glucose concentration over time, which was analyzed and determined by the device. See also bedside display, paragraph [0022].  See also figure 3, receiver (42), transmitter (40), flow through monitor (30).  “The computer may be programmed to initiate an actuating signal to the receiver than sampling of the reservoir should be carried out by the operator. The process and system disclosed herein involving initiation of the actuating signal may be operator controlled.” See US 397, paragraph [0044].  Further, NPL discloses that the CMA 600 Microdialysis analyzer.  See NPL page 1921, left column, continuing paragraph. For statistical calculations, the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 in view of NPL is substantially identical to the claimed “display” of the present application, and therefore, the structure of US 397 in view of NPL is presumed inherently capable of displaying a plot over time of the value.)    
Regarding claim 13, US 397 in view of NPL discloses the invention as discussed above in claim 11.  US 397 in view of NPL discloses wherein the source of the perfusion fluid (See US 397 figure 3, pump (24), inlet (18), microcatheter (12).  See also annotated figure below. Means of continuous body fluid sample collection.  See paragraph [0026] and [0027]. Perfusion fluid. See paragraph [0015]) includes: 
a dispensing container including the perfusion fluid (See annotated figure above.  US 397 discloses a means of continuous body fluid sample collection.  See paragraph [0026] and [0027].  That is, “steps of implanting a microdialysis catheter membrane as a means of continuous body fluid sample collection, connecting the outflow of the microdialysis catheter to a microfluidics means of continuously exposing the chemical sensors in the device to the body fluids, receiving a signal that is proportional in strength to the concentration of each analyte in the body fluid, transmitting a signal from the point of care device, receiving the transmitted signal, and determining the real time concentrations of substances in the body fluid of the mammal as a function of the received signal.”  See paragraph [0026]. The device of US 397 necessarily includes a container for dispensing the perfusion fluid to the inlet (18) of the microcatheter (12) in order to achieve the outflow through the outlet (22) of microfluidics to be exposed to the chemical sensors in the flow through monitor (30).); and
a pump fluidly coupled to the dispensing container and configured to meter the perfusion fluid at a configurable flow rate (See US 397 figure 3, pump (24). “[m]ethod for continuously monitoring a chemical parameter of an individual. A device as described above is provided, and perfusion fluid is pumped through the microdialysis catheter, from the inlet, through the permeable portion, and exiting the outlet.”  See paragraph [0017].).  
Regarding claim 15, US 397 in view of NPL discloses the invention as discussed above in claim 14.  US 397 in view of NPL discloses the processor is further configured to determine the presence of the anastomotic leak based on at least one of the concentration of lactate, the concentration of pyruvate, or the ratio of the concentration of lactate to the concentration of pyruvate (US 397 discloses that the device performs continuous monitoring of one or more chemical parameters, such analytes as glucose/Free Fatty Acids (glucose is related to pyruvate, i.e. glucose is converted into pyruvate in mammals), pH, oxygen, lactate, vancomycin, antibiotics, sedatives, anti-sepsis drugs, cytokines (IL6, IL1, TNF, etc). See paragraphs [0003], [0020] and [0051]. “Some possible (non-limiting) applications for the disclosed system and method include: CNS probe studies in neurosurgery, fraction collection in ICU monitoring, early detection of rejection episodes post transplant, glucose control using glucose oxidase, and pharmacokinetic research studies following the application of new medicaments.”  See paragraph [0023].  Further, Further, NPL discloses that the CMA 600 Microdialysis analyzer.  See NPL page 1921, left column, continuing paragraph. For statistical calculations, the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section.  NPL discloses the “[L]actate/pyruvate ratio (L/P ratio) near the anastomosis monitored for six days postoperatively in patients operated on with anterior resection of the rectum without leakage (n = 16) and with leakage (n = 7).”  See figure 2. “[M]edian values for each patient and postoperative24-hour period were calculated. For groups, the median of the median value of each individual was calculated for each 24-hour period. For comparison between groups, the Mann-Whitney U test was used.  The study was considered as a descriptive explorative investigation and included no power estimation nor randomization. For statistical calculations. the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section. See also Title and Abstract. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 in view of NPL is substantially identical to the claimed “processor” of the present application, and therefore, the US 397 in view of NPL is presumed inherently capable of determining the presence of the anastomotic leak based on at least one of the concentration of lactate, the concentration of pyruvate, or the ratio of the concentration of lactate to the concentration of pyruvate.)  
Regarding claim 16, US 397 in view of NPL discloses the invention as discussed above in claim 15.  US 397 in view of NPL discloses wherein the analyzer further includes (US 397 discloses flow though monitor (30), transmitter (40), receiver (42), outlet (22), microcatheter (12).  Further, NPL discloses that the CMA 600 Microdialysis analyzer.  See NPL page 1921, left column, continuing paragraph. For statistical calculations, the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section.): 
a display coupled to the processor, the display configured to display a value selected from the group consisting of the concentration of lactate, the concentration of pyruvate, and the ratio of the concentration of lactate to the concentration of pyruvate (US 397 discloses a bedside display presenting the result of the monitor (30).  See paragraph [0022].  “[a] reservoir 26 in fluid communication with the monitor 30. The device 10 may further comprise a transmitter 40 configured to transmit monitored data from the monitor 30 to a receiver 42.”  See paragraph [0016].  See also figure 3, receiver (42), transmitter (40).  See also annotated figure above, wherein the display presents data.  Further, NPL discloses that the CMA 600 Microdialysis analyzer.  See NPL page 1921, left column, continuing paragraph. For statistical calculations, the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 in view of NPL is substantially identical to the claimed “display coupled to the processor” of the present application, and therefore, the structure of US 397 in view of NPL is presumed inherently capable of displaying a value selected from the group consisting of the concentration of lactate, the concentration of pyruvate, and the ratio of the concentration of lactate to the concentration of pyruvate.).  
Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Bright et al. (US 2010/0179397, hereinafter US 397) in view of Matthiessen, P. ("Is Early Detection of Anastomotic Leakage Possible by Intraperitoneal Microdialysis and Intraperitoneal Cytokines After Anterior Resection of the Rectum for Cancer?" (hereinafter NPL)), as applied to claims 1 and 11 above, and further in view of Ferrari (WO 2006/119914 (hereinafter WO '914, English translation of WO '914 is herein cited)).
Regarding claim 2, US 397 in view of NPL discloses the invention as discussed above in claim 1.  US 397 in view of NPL discloses the microcatheter (See US 397 figure 3, microcatheter (12), outlet (22), inlet (18), permeable portion (14), patient (16).)  
US 397 in view of NPL does not explicitly discloses the structure of the microcatheter as claimed. 
WO 914 discloses a method and device for monitoring glucose, lactate and/or pyruvate concentrations in a patient.  See WO 914, paragraphs [0001]-[0004], [0006] and [0007].  WO 914 discloses an outer tube having a distal portion formed from a semipermeable membrane and defining a lumen within the outer tube (See figure 3, double-lumen membrane catheter (22), dialysis membrane (38), return channel (30).  See paragraphs [0027], [0028] and [0030].  “2 shows a microdialysis system for continuous sampling and measurement data acquisition.  The microdialysis probe 10 has a double-lumen membrane catheter 22 located in the tissue 20.”  See paragraph [0027]. See figure 3, dialysis membrane (38).  “In the region of its distal end, the catheter 22 has a dialysis membrane 38 which is embedded in the tissue 20 so that perfusate flowing in through the inflow channel 24 is loaded with ingredients 40 from the intercellular tissue through the semi-permeable membrane. The porosity of the membrane 38 is dimensioned in such a way that the metabolic products to be determined, specifically glucose, lactate and pyruvate, can get into the perfusate with almost no resistance, while larger molecules are held back.”  See paragraph [0028]); and
an inner tube disposed within lumen (See figure 3, double-lumen membrane catheter (22), inflow channel (24)).
WO 914 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. microcatheter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microcatheter (12) of US 397 in view of NPL to the double-lumen membrane catheter (22) of WO 914 because the double-lumen membrane catheter (22) achieves a continuous sampling and measurement of analytes and achieves “an inflow of metabolic products to be determined, specifically glucose, lactate and pyruvate, can get into the perfusate with almost no resistance, while larger molecules are held back.”  See paragraph [0028].  Lactate and glucose are two of the possible analytes discloses in US 397.  See paragraph [0020].  
Regarding claim 3, US 397 in view of NPL and WO 914 discloses the invention as discussed above in claim 2.  
US 397 in view of NPL discloses a return line coupled to a microcatheter and an analyzer (See US 397 figure 3, an outlet line (22), permeable portion (14), microcatheter (12), flow through monitor (30), transmitter (40) and receiver (42).)  US 397 in view of NPL discloses supply line coupled to a microcatheter and a source of perfusion fluid (See figure 3, inlet line (18), permeable portion (14), microcatheter (12), pump (24) means of continuous body fluid sample collection and perfusion fluid).  
US 397 in view of NPL does not explicitly discloses the structural connection of the return line being fluidly coupled to the outer tube of the microcatheter and does not explicitly disclose the structural connection of the supply line being fluidly coupled to the inner tube of the microcatheter.  
WO 914 discloses the outer tube is fluidly coupled to a return line (See figure 3, double-lumen membrane catheter (22), dialysis membrane (38), return channel (30).  See figure 2, return line (30). See paragraphs [0027], [0028] and [0030].) and the inner tube is fluidly coupled to a supply line (See WO 914 figure 3, double-lumen membrane catheter (22), inflow channel (24).  See figure 2, supply line (24), liquid reservoir (26) and perfusion liquid (28).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect 
the return channel (30) (i.e. outer tube) of WO ‘ 914 to the outlet line (22) (i.e. return line) of US 397 and 
 the inflow channel (24) (i.e. inner tube) of WO 914 to the inlet line (18) (i.e. supply line) of US 397, 
as both lines are a) in fluid communication to analyzers of the respective systems, i.e. the sensor (12) , control unit (14), interface for display (18) and output unit (16) of WO 914 and flow though monitor (30), transmitter (40), receiver (42), of US 397 or the CMA 600 Microdialysis analyzer (CMA microdialysis AB) of NPL and b) in fluid communication with the source of fluid, i.e. liquid reservoir (26), perfusion liquid (28) of WO 914 and pump (24), inlet (18), means of continuous body fluid sample collection and perfusion fluid of US 397, in order to connect the respective systems in fluid communication to the a) analyzers of the respective systems and the b) source of perfusion fluid of the respective systems.  
Regarding claim 4, US 397 in view of NPL and WO 914 discloses the invention as discussed above in claim 3.  
US 397 in view of NPL and WO 914 discloses the return line is coupled to the analyzer (In WO 914 figure 2 discloses return channel (30), measuring cell collection (36).  See also figure 1, sensor system (1), control unit (14), output unit (16) and interface for display (18).  Additionally, US 397 discloses outlet (22), flow through monitor (30), transmitter (40) and receiver (42). As discussed above, in US 397 in view of NPL and WO 914, the outer tube (being the return channel (30) of WO 914) is coupled to the return line (return line (30) of WO 914/outlet (22) of US 397), which is coupled to the analyzer (measuring cell collection(36), sensor system (1), control unit (14), output unit (16) and interface for display (18) of WO 914/flow through monitor (30), transmitter (40) and receiver (42) of US 397).) and  
the supply line is coupled to the source of the perfusion fluid (In WO 914, figure 2 discloses supply line (24) is fluidly connected to the liquid reservoir (26) containing the perfusion liquid (28).  Additionally, US 397 discloses microdialysis pump (24), inlet (18), microcatheter (12), means of continuous body fluid sample collection and perfusion fluid.  As discussed above, in US 397 in view of NPL and WO 914, the inner tube (being the inflow channel (30) of WO 914) is coupled to the supply line (supply line (24) of WO 914/ inlet (18) of US 397), which is coupled to the source of perfusion fluid (liquid reservoir (26) and perfusion liquid (28) of WO 914/ pump (24), means of continuous body fluid sample collection and perfusion fluid of US 397).).   
Regarding claim 12, US 397 in view of NPL discloses the invention as discussed above in claim 11.  US 397 in view of NPL  discloses the microcatheter (See US 397 figure 3, microcatheter (12), outlet (22), inlet (18), permeable portion (14), patient (16).)  US 397 in view of NPL discloses a return line coupled to a microcatheter and an analyzer (See US 397 figure 3, an outlet line (22), permeable portion (14), microcatheter (12), flow through monitor (30), transmitter (40) and receiver (42).  US 397 in view of NPL discloses supply line coupled to a microcatheter and a source of perfusion fluid (See US 397 figure 3, inlet line (18), permeable portion (14), microcatheter (12), pump (24) means of continuous body fluid sample collection and perfusion fluid).  
US 397 in view of NPL does not explicitly discloses the structure of the microcatheter and the connections, as claimed.  US 397 in view of NPL does not explicitly discloses the structural connection of the return line being fluidly coupled to the outer tube of the microcatheter and does not explicitly disclose the structural connection of the supply line being fluidly coupled to the inner tube of the microcatheter.   
WO 914 discloses a method and device for monitoring glucose, lactate and/or pyruvate concentrations in a patient.  See WO 914, paragraphs [0001]-[0004], [0006] and [0007].  
WO 914 discloses an outer tube having a distal portion formed from a semipermeable membrane and defining a lumen within the outer tube (See figure 3, double-lumen membrane catheter (22), dialysis membrane (38), return channel (30).  See paragraphs [0027], [0028] and [0030].  “2 shows a microdialysis system for continuous sampling and measurement data acquisition.  The microdialysis probe 10 has a double-lumen membrane catheter 22 located in the tissue 20.”  See paragraph [0027]. See figure 3, dialysis membrane (38).  “In the region of its distal end, the catheter 22 has a dialysis membrane 38 which is embedded in the tissue 20 so that perfusate flowing in through the inflow channel 24 is loaded with ingredients 40 from the intercellular tissue through the semi-permeable membrane. The porosity of the membrane 38 is dimensioned in such a way that the metabolic products to be determined, specifically glucose, lactate and pyruvate, can get into the perfusate with almost no resistance, while larger molecules are held back.”  See paragraph [0028]),    
WO 914 discloses the outer tube is fluidly coupled to a return line (See figure 3, double-lumen membrane catheter (22), dialysis membrane (38), return channel (30).  See figure 2, return line (30). See paragraphs [0027], [0028] and [0030].),    
which is coupled to the analyzer (See figure 2, measuring cell collection(36), and figure 1, sensor system (1), control unit (14), output unit (16) and interface for display (18) of WO 914.  Additionally, US 397 discloses a flow through monitor (30), transmitter (40) and receiver (42) of US 397).); and    
an inner tube disposed within lumen (See figure 3, double-lumen membrane catheter (22), inflow channel (24) of WO 914).   
the inner tube is fluidly coupled to a supply line  (See WO 914 figure 3, double-lumen membrane catheter (22), inflow channel (24).  See figure 2, supply line (24), liquid reservoir (26) and perfusion liquid (28).),    
which is coupled to the source of the perfusion fluid (In WO 914, figure 2 discloses supply line (24) is fluidly connected to the liquid reservoir (26) containing the perfusion liquid (28).  Additionally, US 397 discloses microdialysis pump (24), inlet (18), microcatheter (12), means of continuous body fluid sample collection and perfusion fluid .  As discussed above, in US 397 in view of NPL and WO 914, the inner tube (being the inflow channel (30) of WO 914) is coupled to the supply line (supply line (24) of WO 914/ inlet (18) of US 397), which is coupled to the source of perfusion fluid (liquid reservoir (26) and perfusion liquid (28) of WO 914/ pump (24), means of continuous body fluid sample collection and perfusion fluid of US 397).).   
WO 914 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. microcatheter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microcatheter (12) of US 397 in view of NPL to the double-lumen membrane catheter (22) of WO 914 because the double-lumen membrane catheter (22) achieves a continuous sampling and measurement of analytes and achieves “an inflow of metabolic products to be determined, specifically glucose, lactate and pyruvate, can get into the perfusate with almost no resistance, while larger molecules are held back.”  See paragraph [0028].  Lactate and glucose are two of the possible analytes discloses in US 397.  See paragraph [0020].  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect 
a) the return channel (30) (i.e. outer tube) of WO ‘ 914 to the outlet line (22) (i.e. return line) of US 397 and 
b) the inflow channel (24) (i.e. inner tube) of WO 914 to the inlet line (18) (i.e. supply line) of US 397, 
as both lines are a) in fluid communication to analyzers of the respective systems, i.e. the sensor (12) , control unit (14), interface for display (18) and output unit (16) of WO 914 and flow though monitor (30), transmitter (40), receiver (42), of US 397 or the CMA 600 Microdialysis analyzer (CMA microdialysis AB) of NPL and b) in fluid communication with the source of fluid, i.e. liquid reservoir (26), perfusion liquid (28) of WO 914 and pump (24), inlet (18), means of continuous body fluid sample collection and perfusion fluid of US 397, in order to connect the respective systems in fluid communication to the a) analyzers of the respective systems and the b) source of perfusion fluid of the respective systems.  Therefore, in US 397 in view of NPL and WO 914, the outer tube (being the return channel (30) of WO 914) is coupled to the return line (return line (30) of WO 914/outlet (22) of US 397), which is coupled to the analyzer (measuring cell collection(36), sensor system (1), control unit (14), output unit (16) and interface for display (18) of WO 914/flow through monitor (30), transmitter (40) and receiver (42) of US 397) and the inner tube (being the inflow channel (30) of WO 914) is coupled to the supply line (supply line (24) of WO 914/ inlet (18) of US 397), which is coupled to the source of perfusion fluid (liquid reservoir (26) and perfusion liquid (28) of WO 914/ pump (24), means of continuous body fluid sample collection and perfusion fluid of US 397).).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773